Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert A. Johnson appeals the district court’s amended order dismissing his employment discrimination suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Equal Emp’t Opportunity Comm’n, No. 1:10-ev-01330-JCC-JFA (E.D. Va. filed Nov. 9, 2011 & entered Nov. 14, 2011). We deny Johnson’s motion for the production of documents. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.